Title: John Adams to Elbridge Gerry, 27 June 1784
From: Adams, John
To: Gerry, Elbridge


        
          Dear Sir
          The Hague June 27. 1784
        
        I received your Favours by Mr Reed and by Coll Herman, and am much obliged to you for your friendly Sentiments and instructive Communications.
        Your Plan of a Commission to treat with the maritime Powers, has not it Seems been adopted, and the departure of Mr Jay for New York, has now rendered it, impracticable. Congress We are told is adjourned. Mr Jay, and Mr Laurens as well as Mr Dana may be present at the Session in October. and what will be the Result of the Advice of all, I cannot pretend to conjecture.
        if Congress persist in the Plan of negotiating at Paris, with England and the other maritime Powers they must Send a Commission. nothing can be done without Powers. But to whom? to Franklin and me? or will they Send any new Hands? in my Opinion the Method of negotiating at Paris, had better be broken up, and a Minister Sent to England with Power to negotiate, with Some of the other Powers, as well as the Court of St James’s, and Power Sent to the Minister at Versailles, or him at the Hague to treat with the rest, or part to one, and part to the other. But if you continue to negotiate with all at Paris, you should accredite to the King, all the Ministers you employ. this is absolutely necessary, in order, to keep up, the respect to your Ministers which is their due. Without it, they are not intituled to any of the Prerogatives of the Law of Nations. accordingly this is the constant Practice. e.g. Mr Markoff, was lately joined with the Prince Baratinskoi, as Min. Plen. accredited to the King of France, authorised at the Sametime to Sign the Treaty of Peace as Mediator. Mr Brantzen was Sent to Paris by Holland to negotiate the Peace, jointly with Mr Berkenrode. He was made Ambassador Extraordinary to the King of France, at the Sametime that he had a Full Power with Berkenrode to make the Peace. It is in vain to think of keeping up your Character in Courts and with Diplomatick Bodies, with out conforming to their old established

Usages, which they regard as Sacred. if you join me, therefore, with Franklin or any other, to treat in France, I shall expect to have a Letter of Credence to the King. And this Expectation is the more reasonable as I have heretofore resided at the Court of Versailles with the Powers Rank and Character of Min. Plen. and I cannot now reside there, without it, but in a State of Degradation.
        Congress will I hope, write a polite Letter to every Sovereign of Europe, with whom they have no Treaty, informing them of the final Establishment of their Independance, and desiring to live in Friendship. These Letters may be Sent to your Ministers at Versailles, the Hague, or elsewhere or Some to one and Some to others, under a Flying Seal of the United States and Signed by the President and secy, to be transmitted.
        It is given out here, in France and in England that Franklin is determined to go home. if So I Should have no Objection to going there, Sole or connected with others, for finishing these Negotiations, provided you pass a Resolution to defrey the Expence of the Removal of my Family Furniture &c from hence.
        N. B. Yet I believe that the Scheme is to get Billy Franklin appointed in the Place of the old Gentn. Sweeden is only a stalking Horse.
      